[filed in court of appeals
                                                12th r.nurt of AppeaSs District


     0      Tk OPffc* Of IkCierk
            Tu^lftfi Court Of Appals             CATHY S. LUSK,

Y<fom       Ro55 RcWson # 019 58 390
            t^JI Lhl+^OO Spar 113
              league IX. ~758kO
 Dak! Karc^ OS.3015
    Re.:    Appeal Wo. U-1?r00iyK£
            Trio! C+, Kia 11-f.R-MO
Dubjerh' Court Reporters Record
            Appdlc^f ftspecWuIIlj ftau^sts a\ \mo\lI to
         pufdWscL 4V}«_ Cgui/4 Keporkr-S On App^okTh^K YtfU.

                                  Ross Rrdiordson -/IppellanT

   NbT/fc,'. Du^-Vo Mr. Ru^arc!sons artW\+fS +Y\ft docwv^T- uuaS
           prepared bu 5immu Hill #11 ft333 ^P\eaSC -Corwjarol 4-ki
           Woice to Mr, Richardson ai Wic cVwvc acWfeSS<




   CX. frla



                                  lrfl